Case 1:21-cv-01965-MKB-PK Document 1-1 Filed 04/12/21 Page 1 of 23 PageID #: 8




                      Exhibit A
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                              INDEX NO. 523549/2020
          Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                1                   Document 1-1 Filed 04/12/21 Page RECEIVED
                                                                     2 of 23 PageID #: 911/25/2020
                                                                               NYSCEF:




       SUPREME               COURT                  OF       THE           STATE                OF NEW YORK
       COUNTY             OF        KINGS


        ROY          WEEKES                                                                                                    )              Index          No.
                                                                                               Plaintiff                       )              Date        Purchased:

                                                                                 v.                                            )
        JETBLUE             AIRWAYS                                                                                            )
        CORPORATION,


        FRANK           AYALA,                 in   official                                                                   )
                                                                                                                                              SUMMONS
        and    individual             capacities



        WARREN               GREEN,                 in official                                                                )
        and    individual             capacities


        JOHN          DOE        and     JANE            DOE,                                  Defendant(s).                   )              Plaintiff            designates                    Kings             County      as the

        individually                                                                                                                          place       of      trial.         The       basis            of     venue     is
                                                                                                                                              pursuant              to Plaintiff                     s residence.


              TO THE              ABOVE-NAMED                                    DEFENDANTS:

                            YOU          ARE           HEREBY                     SUMMONED                            to answer         the        complaint                in    this          action             and   to serve
              a copy        of    your         answer,             or,    if    the      complaint               is not      served         with      this        summons,                      to    serve         a notice      of

              appearance,              on       the      plaintiff             s attorney              within         twenty          (20)         days        after        service                  of     this     summons,
              exclusive          of    the      day         of    service          (or     within           30    days      after     the     service             is complete                    if this           summons          is
              not     personally            delivered               to you            within         the    State      of    New       York).

                            YOU          ARE           HEREBY                     NOTIFIED                       THAT         should         you      fail        to answer                or appear,                 judgment
              will     be taken          against            you      by        default         for    the    relief         demanded               in the      complaint.


              Dated:        November                  24,        2020
                            New        York,          New           York

                                                                                                                                       LAW            OFFICE                     OF        TISHA                   JACKSON

                                                                                                                                       Attorney             for      Pla               f


                                                                                                                                               Tisha                e      son,       Esq.
                                                                                                                                                1115         Broadway,                     12             Fl.,
                                                                                                                                               New           York,          NY         10010

                                                                                                                                               Tel:(212)                710-2651

                                                                                                                                               Email:jacksonlawnyc@gmail.com
              Defendants'
                                       Addresses:
              TO:      JetBlue           Airways                 Corporation                                                   Frank         Ayala

              27-01       Queens          Plaza          North                                                                 Warren          Green
                                                                                                                                            Defendants'
              Long      Island         City,        NY           11101                                                         ~Via                                        Place           of        Business:
                            -and-                                                                                              27-01         Queens               Plaza          North
              ~Via                             of   State~                                                                                   Island                        NY       11101
                        Secretary                                                                                              Long                         City,




                                                                                                             1 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                      INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 3RECEIVED
                                                                       of 23 PageID #: 10
                                                                               NYSCEF:  11/25/2020




          SUPREME                    COURT                 OF            THE           STATE                  OF          NEW YORK
          COUNTY                OF         KINGS                COUNTY
                                                                                                                  ----------X

          ROY          WEEKES,
                                                                                                                                                                           Index           No.:

                                                                                 Plaintiff,


                                          v.                                                                                                                                   COMPLAINT


                                                                                                                                                            JURY           TRIAL                DEMANDED
          JETBLUE               AIRWAYS                       CORPORATION,
          FRANK              AYALA                and       WARREN                           GREEN,
          in official         and      individual                   capacities,                   and
          JOHN          DOE          and       JANE           DOE,               individually


                                                                                 Defendants.
                              ------------------------------------------------X


          Plaintiff,         Roy          Weekes,               by         and         through                his         attorneys,             Law           Office           of      Tisha         Jackson,                 upon         and
          information               and        belief,        alleges               and        complains                    as follows:


                                                                                                        INTRODUCTION

                                                                                     ("Weekes"
          1.            Plaintiff,              Roy        Weekes,                                                   or     "Plaintiff")             brings              this        action          against            Defendants,
                                                                                                                                                 JetBlue"
                        JetBlue                Airways                    Corporation,                            ("Defendant                                             or "JetBlue"),                           Frank              Ayala
                                                    Ayala"                                                                                                                             Green"
                        ("Defendant                                            or     "Ayala"),                     and          Warren          Green             ("Defendant                                          or     "Green")

                        (collectively                  referred                to herein               as the          "Defendants")                     for      wrongful              termination                 and         unlawful
                        discrimination                        in         Plaintiff's                   compensation,                        as       well         as      in      his      terms,           conditions,                     and
                        privileges               of employment,                              based           on      Plaintiff's            age,       race,        gender,             disability,            and           retaliation.


          2.            Plaintiff              further         brings               this       action              against            Defendants                and       seeks          damages               and           redress        for

                        injuries           suffered                in     violation                of       Title         VII      of    the     Civil         Rights           Act        of     1964,        as codified,                  42

                        U.S.C.            § 2000            et seq.              (amended                    in      1972,         1978         and      by       the     Civil         Rights          Act        of        1991,      Pub.
                        L.    No.      102-166                ("Title               VII"),          the       Americans                   with        Disabilities                Act      ("ADA"),                 42        U.S.C.          §§
                        12101         et seq.,            as amended                         by    the       ADA            Amendments                      Act        (ADAAA),                   Pub       .L.     No.         110-325,

                        § 2(b)(1);               Age       Discrimination                               in Employment                          ("ADEA"),                  29      U.S.C.A             § 621          et seq.;          N.Y.
                                                                                                                                                                                                                        Law,"
                        Exec.         Law           § 290,                et     seq.,            (known               as       the     "New           York             State        Human              Rights                              and
                        hereinafter                referred               to     as the            "NYSHRL")                          and      the    New          York          City         Administrative                         Code         §
                                                                                                                                                                               Law,"
                        8-101,         et seq.,           (known                 as the           "New             York          City     Human             Rights                          and       hereinafter                referred
                        to     as     the         "NYCHRL"),                               based             on        age,           gender,          race,            perceived               and         actual             disability
                        discrimination                      and          for        failure            to    provide              a reasonable                  accommodation                          to     Plaintiff,              aiding
                        and      abetting,               retaliation,                  and         infliction               of    emotional              distress.

                                                                                                                                                                                                                  attorneys'
          3.            Plaintiff              seeks        compensatory                               and         punitive             damages,               liquidated                damages,                                        fees
                        and      expenses                 and           costs         of       suit,        including                 expert         fees       incurred              by      this      lawsuit,               and     other

                        appropriate                 relief.


          4.            Plaintiff              demands                  a jury        trial.




                                                                                                                      2 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                  INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 4RECEIVED
                                                                       of 23 PageID #: 11
                                                                               NYSCEF:  11/25/2020




                                                                               JURISDICTION                                   AND             VENUE

          5.     Jurisdiction                 in this            action            is based            on New                York's                Civil          Practice          Law          and        Rules

                 ("CPLR")                   §§301            and        302.


          6.     Venue            is        proper           in        this         Court          pursuant                  to     New             York              Civil        Practice             Laws           and        Rules

                 ("CPLR")                   §503         because                Plaintiff           resides             in        Brooklyn,                 New           York.


          7.     This         Court          may         assert             concurrent              jurisdiction                       over        Plaintiff's                  federal         claims.


          8.     This         Complaint                  is additionally                        brought           pursuant                 to any               other          cause      of      action           which       can      be
                 inferred             from         the       facts           set forth           herein.




                                                                                                   THE           PARTIES

          9.     Plaintiff             is     an      individual                     and        resident               of        the      State            of      New           York.             Plaintiff            resides           in

                 Brooklyn,                  New          York.


          10.    At     all    relevant              times,            Defendant                 JetBlue             Airways                  Corporation                       ("JetBlue"),                 is a corporation

                 duly         existing             under          the         laws         of the         State         of        New         York              and       is authorized                 to     do     business            in
                 the     State         of New             York;              and      has       its principal                    place        of business                      at 27-01         Queens              Plaza      North,

                 Long          Island          City,         New              York         11 101.


          1 1.   Upon           information                      and          belief,        JetBlue              is        an     airline            and          the         seventh          largest            airline        in   the
                 United              States            by         passengers                     carried.                    In        2019           JetBlue                  ranked          #399           financially               on

                 the     Fortune              500         list         of     the       largest           United                 States            corporations                    by     total        revenue.               JetBlue
                 operates              over           1,000             flights            daily          and          serves             100          domestic                   and       international                    network
                 destinations                  in the            U.S.,         Mexico,              the      Caribbean,                    Central                America               and       South            America.


          12.    At     all     relevant               times,               Plaintiff            was       and          is        a person                 with          the     meaning               of     the      NYSHRL,
                 NYCHRL,                     and       all       applicable                 statutes          and           laws.

                                                                                                                                                             "employee"                                                employee"
          13.    At     all    relevant              times,             Plaintiff            met       the       definition                   of    an                                    or "eligible
                 under         all     applicable                  statutes               and      laws.


          14.    At      all     relevant                times,               Defendants                   were              and         are         employers                     with         the         meaning            of      the

                 NYSHRL,                    NYCHRL,                         and      all    applicable                 statutes               and          laws.


          15.    During              the      course              of        Plaintiff's             employment,                          JetBlue                  controlled              the      entire           manner             and
                 means          by         which          Plaintiff               completed                his       employment                            duties         at JetBlue.


          16.    During          the        course           of Plaintiff's                     employment,                        JetBlue             exercised                  control         over         Plaintiff          as his
                 employer                  in that        it had             power          to hire,         fire,           promote                and/or             discipline              Plaintiff.


          17.    During              the     course              of      Plaintiff's               employment,                          JetBlue                 exercised               control             over      Plaintiff          in
                 that     it created                and          maintained                  employment                           records            related              to    Plaintiff's             employment                     and
                 his    responsibilities                         as an employee                        of JetBlue.




                                                                                                                       2




                                                                                                           3 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 5RECEIVED
                                                                       of 23 PageID #: 12
                                                                               NYSCEF:  11/25/2020




          18.   Upon        information                   and          belief,          Defendant               Frank          Ayala         ("Ayala"),                 is        an     individual             who

                resides       in the         State        of New                York.


          19.   Upon        information               and            belief,       Ayala        was       and     is employed                 by     JetBlue.


          20.   Upon        information               and            belief,       Ayala        was       and      is an employee                    or agent                of JetBlue.


          21.   Upon        information               and            belief,       at all     relevant           times,         Ayala        was         a Manager                     at JetBlue.


          22.   At    all   relevant             times,         Ayala            had     managerial              and/or          supervisory               responsibilities.


          23.   Upon        information                   and        belief,        Ayala        worked            in    the     position           of     Manager,                    Drug       &     Alcohol
                Compliance                 for     JetBlue             at all      relevant           times.


          24.   At    all    relevant             times,             Ayala         had      supervisory                 authority            over         Plaintiff               with        regard       to     his

                employment.


          25.   At    all   relevant             times          to     the       Complaint,             Ayala           had     authority            to     hire        and         fire      employees            at

                JetBlue.


          26.   At    all   relevant             times,         Ayala            exercised            control       over        Plaintiff           regarding                his       employment.


          27.   Upon        information                   and         belief,          Defendant             Warren            Green          ("Green"),                 is       an       individual           who

                resides       in the         State        of New                York.


          28.   Upon        information               and            belief,       Green        was       and      is employed                by     JetBlue.


          29.   Upon        information               and            belief,       Green        was       and      is an employee                    or agent                of     JetBlue.


          30.   Upon        information               and            belief,       at all     relevant           times,         Green        was         a Manager                     at JetBlue.


          31.   At    all   relevant             times,         Green            had     managerial              and/or          supervisory                responsibilities.


          32.   At    all   relevant             times,         Green            worked         for     JetBlue           as the        Manager              of    Ground                  Operations.


          33.   At    all    relevant             times,             Green         had       supervisory                authority            over         Plaintiff               with        regard       to     his

                employment.


          34.   At    all   relevant             times          to     the       Complaint,             Green           had     authority            to     hire        and         fire      employees            at
                JetBlue.


          35.   At    all   relevant             times,         Green            exercised            control          over      Plaintiff          regarding                 his       employment.




                                                                         ADMINISTRATIVE                                   FILING

          36.   Plaintiff         timely          filed         a charge            of     discrimination                 with         the    Equal          Employment                         Opportunity
                Commission                  ("EEOC")                   on      or about         August           24,     2020.


          37.   On or about             August              27,        2020,        Plaintiff          received           a Notice            of    Right          to    Sue           from       the    EEOC.
                See     Exhibit         A.




                                                                                                         3




                                                                                                4 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                            INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 6RECEIVED
                                                                       of 23 PageID #: 13
                                                                               NYSCEF:  11/25/2020




          38.   Plaintiff           commenced                     this      action          within            90      days          of      receipt            of     Notice              of     Right             Sue        Letter

                from          EEOC.


          39.   Pursuant             to     New        York          City        Administrative                           Code           § 8-502(c),                 a copy               of     this        Complaint                  is

                being          served             upon        the        New          York             City         Human                   Rights            Commission                         and          Corporation

                Counsel             of the         City      of New             York.



                                                                         STATEMENT                             OF          THE           CASE


          40.   Plaintiff           is a 62 years                 old     African               American                  male.


          41.   Plaintiff           has     worked            since           the    age        of     20     his     whole              adult        life      and      is not            ready            to retire.


          42.   Plaintiff           has      a disability.


          43.   At     all    times         relevant          to the          Complaint                 and         for     over         30 years,              Plaintiff                suffers            from        asthma.


          44.   On       or     about         October               9,     2007,           Plaintiff               was        hired           by       JetBlue            as         a Ground                     Operations

                employee.


          45.   Some           of    Plaintiff's             responsibilities                        included              off     loading              and          uploading                   bags         and        luggage

                onto         and     off     the     aircrafts,            working               in the        bag         room,            and       lavatory            and            water          services.


          46.   At     all    relevant             times,      Plaintiff             was         qualified                to (and           did)       perform                the        essential            functions                 of

                his     position.


          47.   While          working               at     JetBlue,             Plaintiff's                work           performance                        was        satisfactory                       and        at     times,
                exemplary.


          48.   Plaintiff             was          recognized                   and         celebrated                     by         his        employer,                     JetBlue,                 for         his          work
                performance.


          49.   In    2017,         2018,          2019,          Plaintiff           was        given         JetBlue's                 Lift       Awards              for         his     work            performance.

                These          awards          are        given          to employees                   for        doing          an exceptional                       job.


          50.   Plaintiff           takes         pride      in his           work         history            at JetBlue               and         overall           work           performance.                            Prior       to

                his     wrongful               termination,                    Plaintiff              never          received                any        warnings                    or     suspensions,                       to    the

                contrary              Plaintiff             readily             assisted               other          employees                       and           volunteered                       for         duties            and

                responsibilities                    requested              by       some         of    his      supervisors                     and     managers.


          51.   On October                  15, 2019,              Plaintiff           was        working                 in the         bag       room          handling                  the     bags           on      Belt      #4.


          52.   On      October              15,      2019,          around            10pm             while             Plaintiff             was          driving           out         of     the        bag        room            to
                deliver         the        bags      to the        aircraft,          one        of the            doors          of the         bag         room        malfunctioned                            on      Belt      #4.


          53.   Immediately,                   Plaintiff             called          Loudes             Torres,              an       employee                  of     JetBlue                  and         Supervisor                  of

                Ground              Operations,              to report               the    incident.


          54.   Thereafter,                 around            10:30             pm         on        October                15,       2019,            Harold             Pettiton                 ("Pettiton"),                       an

                employee              of JetBlue              and         Supervisor                  of Safety,             met         with       Plaintiff            and         took         him         to his         office.




                                                                                                               4




                                                                                                      5 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 7RECEIVED
                                                                       of 23 PageID #: 14
                                                                               NYSCEF:  11/25/2020




          55.   Pettiton            informed                 the      Plaintiff              that     he had            to take          a drug            test        in compliance                      with           JetBlue's

                drug        testing           policies             and      procedures.


          56.   Pettiton             further            informed                   Plaintiff             that          he      would             call          to     have          someone                  to      come             and

                administer               the        test.


          57.   Plaintiff            informed                 Pettiton            that       he did          not       drink       any         alcohol               or use        any        drugs.          The          door        for
                the     bag        room         simply              malfunctioned.


          58    Plaintiff            waited             patiently.                    Around                11:15pm               on      October                    15,      2019,           Joyce           Lall         ("Lall")
                arrived            to perform                 the      drug          test.


          59.   Upon           information                      and       belief,             Lall      is      an      employee,                   contractor,                    independent                      contractor,
                and/or         agent           of JetBlue.


          60.   Lall      informed                  Plaintiff           that         she      was       there          to administer                    his         drug      test.


          61    Lall        requested                 that         Plaintiff             take         a Breathing                   Test.               Plaintiff             believed                 the        test      to    be         a
                "breathalyzer".


          62.   Plaintiff            fully      complied.                      However,                Plaintiff             had       difficulty                   blowing            into     the       breathalyzer.


          63.   Plaintiff            informed                 Joyce         Lall,          the       drug      test       administer,                   that        he was          asthmatic.


          64.   Plaintiff            further            informed                Lall          that     he       was         having             difficulty                breathing              due          to     his        asthma
                and      he was              scheduled                 to have             surgery           the       next       day        on     October                 16,     2019.


          65.   Plaintiff            further           informed                Lall         during           the       breathing             test        that        his     chest       was           tightening.


          66.   Plaintiff            was       also         coughing                 during           the     breathing                test.


          67.   Lall      performed                   the       test     two          (2)      times,          but       because               of   Plaintiff's                   asthma          he         had         difficulty

                blowing              enough             air     from           his      lungs         into      the       breathalyzer.


          68.   After        the       second            attempt,               Lall          called         Frank             Ayala           ("Ayala"),                   Manager,               Drug             &      Alcohol
                Compliance                    for      JetBlue.


          69.   Plaintiff           informed                 Ayala          that        he did         not      use       alcohol            or any            illegal         drugs.           He       was         asthmatic.


          70.   Upon          information                     and      belief,           Ayala          told         Lall       that      she       had         to     administer                the         breathing                test
                three        (3)     times.


          71.   Lall      asked          Plaintiff              to take           the        breathing             test        again.           Although                   Plaintiff           fully         complied                 and
                made         every           best       effort,         due          to his         asthma,            had      difficulty               blowing               enough            air     from            his     lungs
                into     the        breathalyzer.


          72.   After        taking           the      breathing               test        three       (3)     times,           Lall     then           requested                 that    Plaintiff               take         a urine

                test.


          73.   The         urine        test        came            back          negative.




                                                                                                                   5




                                                                                                        6 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                    INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 8RECEIVED
                                                                       of 23 PageID #: 15
                                                                               NYSCEF:  11/25/2020




          74.   On        October             15,      2019,            despite           the        urine          test        coming              back         negative,            Ayala          immediately
                suspended               Plaintiff.


          75.   Plaintiff         was         advised              by     Ayala          that        he should                not       report           back      to work           until     further         notice.


          76.   Ayala           informed               Plaintiff            that         he     would            have            to     take        a shy         lung       examination                 and     Ayala
                would           contact          him         with         information                 regarding                  where             and     when          to take       the     shy    lung       exam.


          77.   Plaintiff         underwent                   outpatient                 surgery           on       October               16, 2019.


          78.   On       or     about         October               22,      2019,            Ayala          informed                   Plaintiff           to     make        an      appointment                at the

                Concentra               Newark               New          Jersey          clinic         for     a shy            lung        exam.


          79.   As       instructed             Plaintiff               expeditiously                      make            an         appointment                  with       the     Concentra                Newark
                New           Jersey      Clinic.


          80.   Upon           information                  and      belief,         Concentra                   Newark                 New         Jersey          Clinic          conducts          alcohol          and

                drug        testing       for       JetBlue.


          81.   Upon           information                   and         belief,          Concentra                    Newark                 New          Jersey          Clinic        has     a contract               or
                agreement               to administer                     alcohol             and      drug           testing           for    JetBlue.


          82.   Upon           information                   and         belief,          Concentra                    Newark                 New          Jersey          Clinic        conducts              medical
                examinations                  of JetBlue                  employees                  for       JetBlue.


          83.   Upon           information                   and         belief,          Concentra                    Newark                 New          Jersey          Clinic        has     a contract               or
                agreement               to provide                 medical           care         or perform                  medical               examinations                or medical               reviews          of
                JetBlue          employees                   for     JetBlue.


          84.   On October                24,         2019,         Plaintiff             went         to his          appointment                       at Concentra                Newark           New        Jersey
                Clinic.


          85.   Upon           information                   and         belief,         a staff           member                 of      Concentra                 Newark            New        Jersey          Clinic
                called         JetBlue           to     confirm              that        Plaintiff             was         sent        there        by     the      company             to    take     a shy          lung
                exam.


          86.   Plaintiff         waited              over         an hour          to be           seen       by       the      medical             professional                   at Concentra             Newark
                New           Jersey      Clinic.


          87.   Plaintiff          waited             patiently              knowing                 the       importance                     of     the     examination                 and     being           in    full

                compliance                with         the     directives                of JetBlue                 and         Frank          Ayala.


          88.   Plaintiff              gave           the          doctor           at        the        Concentra                      Newark                  New          Jersey          Clinic            medical
                documentation                       from       his       medical              doctor         and        surgeon               advising            of his      asthma           and     surgery           for
                severe          nasal/sinus                 polyps          week          prior        to the           appointment.


          89.   During           the      examination,                      Plaintiff             also         told        the        examining                  doctor,       Dr.      Patel,        that      he     had
                asthma           and      underwent                     surgery          on     October                16,       2019.




                                                                                                                6




                                                                                                      7 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                 INDEX NO. 523549/2020
         Case
NYSCEF DOC. NO.1:21-cv-01965-MKB-PK
                 1                  Document 1-1 Filed 04/12/21 Page 9RECEIVED
                                                                       of 23 PageID #: 16
                                                                               NYSCEF:  11/25/2020




          90.    Upon          information                   and      belief,            Concentra                   Newark                 New           Jersey           Clinic          and     Dr.        Patel     failed        to
                 perform              the        drug        test         and          medical                examination                      in        keeping             with          relevant             professional
                 standards.             They             owed         a duty             of    reasonable                   care         to the           Plaintiff.


          91     Dr.     Patel        told       Plaintiff            that        she would                   only         give        her        report          to JetBlue               because            they      were        the

                 ones        paying           her.


          92     Plaintiff         was           fully       cooperative                      and      completely                     complied                   with      the      medical             examination.


          93.    Plaintiff         never              refused            to participate                   or take               any      drug            test     or medical                exam.


          94.    Contrarily,                Plaintiff           diligently                  followed              every            request,               order,         and     policy           of the         Defendants.


          95.    Plaintiff's            requests             for      his        medical             condition                  to be taken                 into        consideration                   was      disregarded
                 and     ignored.


          96.    Plaintiff's            medical              evidence                  of     his      disability                was        ignored.


          97.    Via      letter        dated            October                 22,     2019,           Plaintiff's                   medical                  doctor         certified            that       Plaintiff           had
                 been         under          medical            care         for       asthma             for        the        past        thirty         (30)         years.        At     least        twice,        Plaintiff
                 had     to      be     incubated                  for      acute             bronchial                asthma,               once           at     Caledonian                    Hospital             and     at    the
                 Brooklyn              Hospital.               The         letter           provided             Plaintiff's                  doctor's              name,           contact           information,                 and
                 times         of availability                  and         even            included            her         pager            number.


          98.    Via     letter       dated           October              23,      2019,           Plaintiff's                 medical              surgeon             noted        that        Plaintiff           was     under

                 his     care         for        severe         nasal/sinus                      polyps.                 Due           to     Plaintiff's                  condition               he      was        unable          to
                 complete             the        Breathing                 Test        administered                      to him              on      October               15,      2019.


          99.    Upon           information                     and          belief,            Defendants                        never            contacted                 Plaintiff's                doctors             despite
                 knowledge                  of    his      medical               condition.



          100.   On or about                  October               27,      2019,             Ayala          called             Plaintiff               and      informed             him         that       he was          going
                 to be terminated                        and       to expect                  a call      from           one        of      his      supervisors.


          101.   Plaintiff         again              expressed              to Ayala                  that     he did             not       use         alcohol            or any          illegal         drugs       and        had

                 difficulty            breathing                due         to     his        asthma            and        if     anything                can       be done            such           as taking             the    test

                 again         or different                test.


          102.   Plaintiff         requested                 a reasonable                      accommodation.


          103.   Plaintiff            has         a      physical                impairment                     that            substantially                     limits         one         or       more           major          life

                 activities.


          104.   Plaintiff            has        a record             of      a substantially                         limiting                impairment                    and       was         regarded             as being
                 disable.


          105.   Plaintiff's            impairment                    constitutes                   a disability                  under            all     applicable                laws.




                                                                                                                     7




                                                                                                          8 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                   INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 10 of 23 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  11/25/2020




          106.    Plaintiff's                request           for      a reasonable                    accommodation                             was       ignored.


          107.    Plaintiff's                disability              was          used        against         him          resulting                in the      loss           of his        livelihood.


          108.    On or about                        October            28,        2019,          Plaintiff           received                 a call         from             Warren              Green,            Manager              of

                  Ground                 Operations,                 and        Plaintiff's              supervisor.                      Green        informed                 Plaintiff               that     he was          going
                  to be fired.


          109.    Plaintiff               once        again          explained                what        happened                    on     October               15,     2019          while            he was         working.

                  He      explained                  that     the       bag        room           door        malfunctioned.                           He      did       not      use        any         alcohol         or illegal

                  drugs.             He      actually             has      no history                of drug             abuse.              He      is asthmatic.                    It is a medical                    condition

                  he has            but      he was            able        to perform      all the                        essential               duties       of        his job.            He          explained             that      he
                                                                                    "breathalyzer"
                  had         trouble            breathing              into  the                                                  due       to his        asthma              and       other          medical          ailments.


          110.    Plaintiff               expressed             to Green                  that     he can          not        afford          to have          his job            taken            away         from       him         and
                  if     he        could         remedy              or        take       any       actions              or     steps          in     order          for        him         to     remain            working                 at

                  JetBlue.


          11 1.   Plaintiff               asked        Green           if he could                 re-consider                  his        termination               because                he did         not       do anything

                  wrong.                 Plaintiff          requested                  that       Green        take           his         medical          condition                 into        consideration.


          112.    Plaintiff               was        requesting                that       Green          provide               a reasonable                   accommodation.


          113.    Green             noted         that      there          will        be no         change           in the               decision          and         Plaintiff               will     be terminated.


          114.    After            his     conversation                    with         Green,           Plaintiff             continue               to seek            out      help       and         corrective              action

                  within            JetBlue.


          115.    Plaintiff               engaged             in this           protected               activity              because               he hoped               that       someone                  within       JetBlue

                  would             protect           his     rights.             Plaintiff          is an African                        American             male            who          is a senior              citizen          with

                  a disability                   who        was       being             falsely         accused               of      alcohol           and        illegal           use     and          going         to lose         his

                  job.


          116.    Plaintiff               is a member                   of the            protected            class           pursuant               to all       applicable                    and      relevant             statutes

                  and         laws.


          117.    On          or         about         October                 29,        2019,           Plaintiff                 sent       an       email             to      peopledept@jetblue.com,
                  crewrelationsifk@ietblue.com,jfkgrounds.mgrs@jetble.com,andJessica.detcher@jetblue.

                  com          further            informing                    them        that:        "On          10/5           ...     a breatherlizer                     was         administered,                      but      the

                  results            came            insufficient                 on      the     three        occasions,                    then      a urine             test       was         administered                   which

                  came             back          negative.                At      the      of     the     breath              test,        I informed                Ms.          Joyce           that         I am      asthmatic

                  and         I was          going          to have               surgery          to remove                   nasal          polyps           on 10/16.       During                          the      breath         test
                                                                                                                                                                continuously."
                  my chest                 began          to tighten                 on     me where                 I started              to cough


          118.    Plaintiff's                 email          on       or       about          October              29,        2019,           further          stated             that       his         doctors          provided

                  letters            indicating                his         medical                condition                   along           with         their          contact                information                   but      his

                  information                     and       medical               documentation                       was           ignored           and       not        taken          into          consideration.




                                                                                                                      8




                                                                                                           9 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                      INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 11 of 23 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  11/25/2020




          119.   Despite          various              accommodations                            that        could              have         been         provided           to     Plaintiff,           Defendants

                 denied         and      failed         to provide              Plaintiff               with            a reasonable                  accommodation.



          120.   Effective             November                   1,     2019,         Plaintiff                      was        terminated                  from       JetBlue             for      Violation              of

                 Company               policy.


          121.   Plaintiff         received                a letter           dated          November                           7,     2019          from       JetBlue             and         signed           by   Olga

                 Mercedes,                Program                 Manager,                 Drug                  &      Alcohol                 Compliance,                  stating              "Recently              you
                 participated              in a drug              and/or         alcohol               test          in accordance                    with      the     JetBlue            Airways            drug       and
                 alcohol         compliance                     program.             As      you             are        aware,              a physician's              review             could      not      establish
                 a valid         medical               reason           for your            inability                   to      provide             a sufficient             breath          sample.              This       is
                                                                         test...."
                 considered               a refusal              to                               The             letter         further            provided            contact            information                for      a
                 Substance               Abuse          Professional.


          122.   Plaintiff         did     not      violate            any     of the            Company's                         polices,          rules,      or procedures.


          123.   Plaintiff         never          refused             to take       a drug              test.


          124.   Defendants               were          informed              and     aware                 of       Plaintiff's              disability.


          125.   Plaintiff         does          and      did     not      have       a history                   of     alcohol              or drug         abuse.


          126.   Plaintiff         has     never           been         an abuser                of     drugs            or alcohol.


          127.   Defendants               were          aware          that     Plaintiff               was            having           trouble            breathing          and         had     asthma.


          128.   Plaintiff's           urine        test        indicated           that         he was                not      intoxicated                 or under         the      influence             of alcohol

                 or any         drugs.


                                                                                                                                                             Defendants'
          129.   Plaintiff's           age,       race,         disability           and          gender                were         factors          in                                  decision          to    require
                 further        drug       testing.


          130.   Plaintiff's           age,       race,         disability           and         gender                were          factors         in Plaintiff's                termination.


          131.   Plaintiff         was      discriminated                     against             because                  of    his        disability.


          132.   Plaintiff        was       terminated                  because             of        his        actual         and/or           perceived             disability.


          133.   Plaintiff         was      also        discriminated                  against                   because               of     his    race,     age,      and        gender.


          134.   Upon          information                and      belief,          other         JetBlue                  employees                 who       were       subjected               to a urine          tests
                 and    results          were          negative            were       not         terminated                     or subjected                 to disciplinary                    actions.


          135.   Plaintiff        was       treated             differently            because                    he is an African                         American               male.


          136.   Despite         the      fact     that      Plaintiff's             urine            test        was        negative               and     there      was        no evidence               of alcohol

                 or drug         abuse,          Plaintiff            was     targeted,                 treated              differently              than      other        employees,                singled-out,



                                                                                                                  9




                                                                                                      10 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                            INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 12 of 23 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  11/25/2020




                 humiliated,                 and         accused              of    alcohol              and/or             illegal         drug        use      because              of his      age,       race,         gender
                 and      disability.


          137.   On October                      15,      2019,           while           turning               in    his      employment                     credentials,                Plaintiff          was       told       by
                 other       Supervisors                      that        they          never          heard           of    an employee                      being          terminated               with       a negative
                 "pee"
                             result.              Don't           worry             you         will         be back.


          138.   Ayala          and        Green              participated                     in      the      conduct               giving          rise      to     the      Plaintiff's             discrimination

                 claims         based            on       age,       race,          gender,             and          disability.


          139.   Ayala          and         Green             aided,           abetted,                 incited,            compelled                   and/or             coerced         the        acts    against            the
                 Plaintiff             forbidden                     by       applicable                       laws          and          is     therefore                 individually                 liable         for       his

                 discriminatory                         treatment              against               Plaintiff.


          140.   Defendant                  Ayala              immediately                          suspended                  Plaintiff              and        then         Green           subsequently                    fired
                 Plaintiff            without                 any         accommodation                               and       being            aware           of        Plaintiff's           disability                and        in
                 retaliation               for     Plaintiff              engaging                   in protected                  activity.


          141.   Because              Plaintiff               is an older                 Black           man,           Defendants              ignore               the      medical           evidence             and        use
                                                                                                                                            Defendants'
                 his      inability                to      complete                     the         breathalyzer                   to                                       satisfaction               as     pretext            for
                 discrimination.


          142.   Upon        information                      and         belief,             JetBlue           did      not       terminate              or reinstated                  other        employees               who
                 had      use        drugs         or alcohol.


          143.   Despite             being             aware            of    his        asthma                and       medical                condition,                 Defendants              did       not      provide
                 Plaintiff           with         a reasonable                      accommodation.


          144.   Upon        information                      and         belief,         Defendants                     did       not         conduct         a proper               investigation                or redress
                 of    any      of     Plaintiff's                cause            of     actions.



          145.   Because                Plaintiff                  is        an         African                 American                       man,           Defendants                   stereotypically                       and

                 discriminatory                         labelled             him        an alcoholic                    and        drug         user.


          146.   Plaintiff           was         erroneous                   and        detrimentally                       accused             of being             an alcoholic                and     drug        user.


          147.   Upon           information                      and          belief,               Defendants                     refused              him       a        reasonable             accommodation,
                 ignored             Plaintiff's               claims              without              a proper               investigation                   and         without         following               their      own
                 internal            procedures.


          148.   JetBlue's                 Anti-Drug                    and          Alcohol                   Misuse              Prevention                   Policy            Highlights                 provided               to
                 Plaintiff           upon          employment                       stated             that      alcohol            tests        are done             by     saliva       or breath.             Drug         tests
                 are     done         by     urine            drug        collections.


          149.   Defendants                  did        not      conduct                a saliva              test.




                                                                                                                       10




                                                                                                              11 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                          INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 13 of 23 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  11/25/2020




          150.               reason           advanced                 by         Defendants                 for     Plaintiff's              termination                  and     suspension                     is pretext
                 Any
                 for     discrimination.                             Upon           information                    and      belief,          plaintiff's              membership                   in        a protected

                 class        was      the         reason            for        Defendant's                discriminatory                     actions.



          151.   Despite              no      evidence                     of     alcohol            and           drug        test         use,      Defendant                  summarily                   terminated

                 Plaintiff.


          152.   Plaintiff            was         qualified                to work               as an employee                      at JetBlue             and       he    satisfactorily                       performed

                 the     duties         required                by     the        position           he held             at JetBlue.



          153.   At      the         time          Defendant                      terminated                 Plaintiff's               employment,                     Plaintiff               was           a     qualified

                 individual                 with         an      actual           and/or           perceived               disability               as defined             by      ADA,            NYSHRL                     and

                 NYCHRL                     who       was           able         to perform                the      essential             functions             of his      position              in     a reasonable

                 manner              with         or without                    reasonable            accommodation.



          154.   Plaintiff            has     been            unable,             despite          reasonable                 efforts,         to find          comparable                   employment.


                                              Defendants'
          155.   As      result        of                                         actions,          Plaintiff             is extremely                   humiliated,              degraded,                  victimized,

                 embarrassed,                      and        emotionally                   distressed.



          156.   As      a result            of     the         acts       and         conduct            complained                   of     herein,         Plaintiff            has        suffered              and       will

                 continue             to     suffer           the      loss        of     income,            the     loss       of     salary,           benefits,          and        other       compensation,
                 which          employments                          affords            and       entails.         Plaintiff           has     also        suffered          future           pecuniary                losses,
                 emotional                 pain,         suffering,                inconvenience,                       and      other        non-pecuniary                      losses.


                         Defendants'
          157.   As                                       conduct                has      been       malicious,                willful,            outrageous,              and            conducted               with        full

                 knowledge                   of the           law,         Plaintiff             demands             punitive             damages             against            the       Defendants.




                                                          AS AND                   FOR           A FIRST                  CAUSE               OF         ACTION
                                                                DISCRIMINATION                                        UNDER                  TITLE              VII
                                                                                  (Against                Defêñdant                JetBlue)


          158.   Plaintiff            repeats,                reiterates,                and       realleges              each        and          every        allegation                 made         in       the      above

                 paragraphs                  of     the       Complaint                   as if fully            set forth            herein         at length.


          159.   Title         VII         states          in       relevant              part       as      follows:              Sec.        2000e-2.               Section               703        (a)       Employer

                                        It shall           be an unlawful                        employment                    practice            for     an employer                 -          to fail          or refuse
                 practices.                                                                                                                                                                 (1)
                 to hire           or to      discharge                    any      individual,                  or otherwise                 to    discriminate                  against          any           individual

                 with        respect          to his            compensation,                       terms,          conditions,                privileges             of    employment,                          because          of

                 such         individual's                    race,        color,          sex,     or national                origin....


          160.   Defendant                  engaged               in unlawful                    employment                    practices             prohibited             by     42        U.S.C.              § 2000e             et

                 seq.,        by      allowing                  race        and         sex/gender                 discrimination,                       harassment               and         causing              a hostile

                 work         environment.


          161.   As      a direct             and         proximate                     result       of      Defendant's                    actions,         Plaintiff            has        suffered              and        will

                 continue             to     suffer           damages                  in an amount                  to be proven                   at trial.


                                                                                                                   11




                                                                                                          12 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                            INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 14 of 23 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  11/25/2020




                                                         AS AND                FOR          A SECOND                          CAUSE                OF          ACTION
                                                                  DISCRIMINATION                                      UNDER                    TITLE               VII
                                                                                  (Against             Defendant                      JetBlue)


          162.   Plaintiff              repeats,                reiterates,           and       realleges                  each          and      every            allegation                made        in     the        above
                 paragraphs                    of the           Complaint              as if fully                set forth              herein          at length.


          163.   Title          VII      of        the        Civil      Rights         Act      of         1964,            as amended,                   42      U.S.C.            § 2000e-3(a)                 provides
                 that      it shall            be unlawful                   employment                     practice               for    an employer:


                 "(1)          to...      discriminate                       against           any          of     his       employees...because                                    [s]he      has       opposed              any
                 practice              made              an     unlawful            employment                      practice              by      this         subchapter,              or     because            [s]he       has
                 made             a     charge,                testified,           assisted        or participated                               in      any        manner             in     an        investigation,
                                                                                                subchapter."
                 proceeding                    or hearing                under        this


          164.   Defendant                    JetBlue                 engaged         in     unlawful                employment                        practice              prohibited             by     42     U.S.C.            §
                 2000            et     seq.          by        retaliating            against               Plaintiff               with         respect            to       the     terms,         conditions,                 or
                 privileges                   of     employment                    because             of        Plaintiff's                opposition               to      the     unlawful             employment
                 practices               of        Defendant                and     engaging                in protected                    activity.


          165.   As       a direct                 and        proximate             result        of        Defendant's                      actions,            Plaintiff            has      suffered           and        will
                 continue               to suffer                damages            in an amount                     to be proven                      at trial.


                                                           AS AND                 FOR          A THIRD                     CAUSE                OF        ACTION
                                                                        DISCRIMINATION                                        UNDER                 ADEA
                                                                                  (Against             Defendant                      JetBlue)


          166.   Plaintiff              repeats,                reiterates,           and       realleges                  each          and      every            allegation               made         in     the        above

                 paragraphs                    of the           Complaint              as if fully                set forth              herein          at length.


          167.   The       ADEA                    prohibits             age      discrimination                      in      employment.                       Sec.         623      [Section           4]     states       "(a)
                 Employment                         practices...                 It shall       be unlawful                     for       an employer                    -           to fail      or refuse            to hire
                                                                                                                                                                              (1)
                 or to discharge                         any      individual            or otherwise                     discriminate                    against             any     individual            with        respect
                 to      his       compensation,                         terms,         conditions,                     or     privileges                 of     employment,                    because               of    such
                 individual's                      age.


          168.   Defendant                    JetBlue             engaged            in unlawful                    employment                      practice             prohibited             by       29     U.S.C.A             §
                 621       et seq.            by     adversely              affecting           Plaintiff's                  terms,          conditions,                 or privileges               of employment
                 and      discriminating                          against          Plaintiff           because                of    his      age.


          169.   JetBlue               took         adverse             action       against           Plaintiff               because            of      his     age.


          170.   As       a direct                 and        proximate             result       of         Defendant's                      actions,            Plaintiff            has      suffered           and        will
                 continue               to suffer                damages            in an amount                     to be proven                      at trial.


                                                         AS AND                FOR A FOURTH                                   CAUSE                 OF         ACTION
                                          DISCRIMINATION                                        UNDER                    NEW YORK                              STATE                LAW
                                                                                    (Against                All       Defendants)




                                                                                                                   12




                                                                                                       13 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                         INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 15 of 23 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  11/25/2020




          171.   Plaintiff          repeats,             reiterates,              and       realleges              each          and      every            allegation                 made             in      the        above
                 paragraphs               of the         Complaint                 as if fully               set forth          herein         at length.


          172.   Executive               Law       § 296           provides           that       "1.       It shall       be an unlawful                      discriminatory                           practice:            "(a)
                 For    an employer                    ...    because            of the        age,        race,        creed,        color,        national             origin,            sex,        or disability,
                 or    marital           status        of     any        individual                 , to     refuse        to    hire         or    employ              or     to     bar        or     to         discharge
                 from         employment                       such             individual                 or      todiscriminate       against                                      such             individual                   in
                                                                                                                               employment."
                 compensation                    or in terms,               conditions                 or privileges        of


          173.   Defendants                engaged                 in     an      unlawful                 discriminatory                     practice             by         discrimination                          against
                 Plaintiff          through             race,           gender,           age,       disability            discrimination                         and        causing             a hostile                 work
                 environment.


          174.   Plaintiff          hereby            makes             a claim           against            Defendants                under         all     of    the        relevant                paragraphs                  of
                 New         York        Executive                 Law         § 296.

                                                                                                       Defendants'
          175.   As     a direct           and         proximate                 result        of                                  actions,            Plaintiff               has      suffered                    and     will
                 continue           to suffer            damages                 in an amount                   to be proven                  at trial.


                                                      AS AND               FOR            A FIFTH                  CAUSE                OF         ACTION
                                         DISCRIMINATION                                     UNDER                  NEW YORK                         STATE                LAW
                                                                                 (Against              All      Defendants)


          176.   Plaintiff          repeats,             reiterates,              and       realleges              each          and      every            allegation                 made             in      the        above
                 paragraphs               of the         Complaint                 as if fully               set forth          herein         at length.


          177.   New          York             State         Executive                  Law            §      296(6)            provides              that         it        shall          be         an          unlawful

                 discriminatory                   practice:              "For      any        person            to aid,       abet,       incite,          compel,             or coerce                the         doing         of
                                                                                                                                          so."
                 any     acts       forbidden                under        this      article          or attempt              to do


          178.   Defendants               engaged              in an unlawful                       discriminatory                    practice             in violation               of New                  York         State

                 Executive               Law          § 296(6)              by      aiding            and        abetting,             inciting,            compelling                   and           coercing                the

                 discriminatory                   conduct               as stated          herein.

                                                                                                       Defendants'
          179.   As     a direct           and         proximate                 result        of                                  actions,            Plaintiff               has      suffered                    and     will
                 continue           to    suffer         damages                 in an amount                   to be proven                  at trial.


                                                      AS AND               FOR            A SIXTH                  CAUSE                OF         ACTION
                                       DISCRIMINATION                                       UNDER                  NEW YORK                         STATE                LAW
                                                                                 (Against              All      Defendants)


          180.   Plaintiff          repeats,            reiterates,               and       realleges              each          and      every            allegation                made              in     the         above
                 paragraphs               of    the      Complaint                 as if fully               set forth          herein         at length.


          181.   New          York             State         Executive                  Law            §      296(7)            provides              that         it        shall          be         an          unlawful

                 discriminatory                    practice:              "For       any         person            engaged               in    any         activity            to     which                 this      section
                 applies         to      retaliate            or  discriminate                       against            any       person            because                  [s]he      has            opposed              any
                                                                             article."
                 practices            forbidden              under    this




                                                                                                              13




                                                                                                     14 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                           INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 16 of 23 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  11/25/2020




          182.      Defendants                   engaged                in      an     unlawful               discriminatory                       practice            by       wrongfully                     retaliating
                    against         Plaintiff.

                                                                                                            Defendants'
          183.      As     a direct              and      proximate                   result        of                                   actions,           Plaintiff              has         suffered           and       will
                    continue           to    suffer           damages                 in an amount                  to be proven                   at trial.



                                                    AS AND                   FOR           A SEVENTH                          CAUSE              OF        ACTION
                 DISCRIMINATION                               UNDER                    THE          NEW YORK                         CITY            ADMINISTRATIVE                                           CODE
                                                                                      (Against              All      Defendants)


          184.      Plaintiff          repeats,              reiterates,               and         realleges             each        and      every            allegation                made            in    the      above
                    paragraphs               of     the      Complaint                  as if fully               set forth         herein          at length.


          185.      The       Administrative                     Code            of    City         of      NY      § 8-107(1)               provides              that      "It    shall          be an unlawful

                    discriminatory                     practice:              "(a)     For         an employer                  or an employee                     or agent                  thereof,         because           of
                    the    actual           or    perceived                  age,      race,        creed,          color,         national           origin,           gender,               disability,             marital

                    status,       sexual           orientation                  or alienate               or citizenship                 status        of any          person,               to refuse          to hire         or

                    employ          or to bar                or to       discharge                 from       employment                    such       person             or to discriminate                          against
                                                                                                                                                                              employment."
                    such        person           in compensation                           or in terms,              condition             or privileges                   of


          186.      Defendants                   engaged           in an unlawful                         discriminatory                   practice            in violation                   of New           York         City
                    Administrative                      Code            Title         8,     § 8-107(1)(a)                    by     creating              and      maintaining                     discriminatory
                    working            conditions,                   and         otherwise                  discriminating                   against             the        Plaintiff              because             of     his

                    gender,         race,         age,       and        disability                and     creating            a hostile          work          environment.


          187.      Plaintiff          hereby           makes            claims             against         Defendants                   under       all    of the          applicable                  paragraphs              of
                    New         York        City        Administrative                         Code         Title        8.

                                                                                                            Defendants'
          188.      As     a direct              and      proximate                   result        of                                   actions,           Plaintiff              has         suffered           and       will
                    continue           to suffer             damages                  in an amount                  to be proven                   at trial.



                                                    AS AND                   FOR           AN EIGHTH                          CAUSE              OF        ACTION
                 DISCRIMINATION                               UNDER                    THE          NEW YORK                         CITY            ADMINISTRATIVE                                           CODE
                                                                                      (Against              All      Defendants)


          189.      Plaintiff          repeats,              reiterates,               and         realleges             each        and      every            allegation                made            in    the     above
                    paragraphs               of the          Complaint                  as if       fully         set forth         herein          at length.


          190.      The       Administrative                     Code            of        City      of     NY          § 8-107(1)(e)                 provides              that        it     shall      be     unlawful

                    discriminatory                     practice:                "For          an        employer...                 to     discharge...or                     otherwise                  discriminate
                    against      any             person         because                such         person           has        opposed             any     practices               forbidden                  under         this
                    chapter...."



          191.      Defendants                   engaged           in        an unlawful                  discriminatory                   practice            in violation                   of   New         York         City
                    Administrative                     Code          Title           8, § 8-107(1)(e)                      by      discriminating                   against             Plaintiff             because           of
                    his    opposition                to the        unlawful                 employment                    practices           of     Plaintiff's              employer                  and     engaging
                    in protected                 activity.




                                                                                                                   14




                                                                                                          15 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                        INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 17 of 23 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  11/25/2020




          192.      Plaintiff          hereby              makes          claims             against         Defendants                    under          all    of the        applicable            paragraphs                  of
                    New         York          City         Administrative                      Code          Title         8.

                                                                                                             Defendants'
          193.      As     a direct             and         proximate              result            of                                     actions,             Plaintiff          has         suffered         and       will

                    continue            to     suffer            damages           in an amount                      to be proven                    at trial.


                                                         AS AND                FOR AN NINTH CAUSE    OF ACTION
                 DISCRIMINATION                                   UNDER           THE NEW YORK  CITY   ADMINISTRATIVE                                                                                        CODE
                                                                                       (Against              All         Defendants)


          194.      Plaintiff           repeats,              reiterates,              and       realleges                    each        and      every          allegation              made          in    the        above
                    paragraphs                of the          Complaint                 as if fully                set forth            herein        at length.


          195.      The      New         York            City       Administrative                        Code           Title         8, § 8-107(6)                 provides            that      it shall         be
                    unlawful            discriminatory                        practice:              "For         any         person        to aid,          abet,      incite,         compel;              or coerce
                                                                                                                                                                                             so."
                    the   doing          of        any      of    the     acts     forbidden                  under             this      chapter,           or attempt             to do


          196.      Defendants                 engaged               in an unlawful                       discriminatory                        practice          in violation             of New              York        City
                    Administrative                       Code         Title       8, § 8-107(6)                      by       aiding,           abetting,          inciting,            compelling              and

                    coercing            the         above         discriminatory,                      unlawful                 and       retaliatory              conduct.

                                                                                                             Defendants'
          197.      As     a direct             and         proximate              result            of                                     actions,             Plaintiff          has         suffered         and       will
                    continue            to     suffer            damages           in an amount                      to be proven                    at trial.


                                                      AS AND                  FOR            AN TENTH                           CAUSE              OF        ACTION
                 DISCRIMINATION                                   UNDER                THE           NEW YORK                             CITY            ADMINISTRATIVE                                     CODE
                                                                                       (Against              All         Defendants)


          198.      Plaintiff           repeats,              reiterates,              and       realleges                 each           and      every          allegation              made          in    the        above
                    paragraphs                of the          Complaint                 as if fully                set forth            herein        at length.


          199.      The      New         York              City      Administrative                        Code           Title         8, § 8-107(19),                      entitled       Interference                  With

                    Protected                Rights           provides             that        "It        shall          be     an      unlawful                discriminatory                   practice           for     any
                    person         to        coerce,              intimidate,                threaten               or        interfere           with,          any     person            in     the        exercise         or
                    enjoyment                 of,     or     on     account             of     his     or her            having            aided        or      encouraged               any       other    person                in
                                                                                                                                                                                                     section."
                    the   exercise              or enjoyment                     of,     any         right         granted             or protected                pursuant             to this


          200.      Defendants                 violated             the       above           section         as set forth                  herein.

                                                                                                             Defendants'
          201.      As    a direct              and         proximate              result            of                                     actions,             Plaintiff          has     suffered             and       will

                    continue            to     suffer            damages           in an amount                      to be proven                    at trial.


                                                AS AND                  FOR            AN ELEVENTH                                     CAUSE              OF       ACTION
                 DISCRIMINATION                                   UNDER                THE           NEW YORK                             CITY            ADMINISTRATIVE                                     CODE
                                                                                   (Against                  All         Defendants)


          202.      Plaintiff           repeats,              reiterates,              and       realleges                 each           and      every          allegation             made           in    the        above
                    paragraphs                of     the      Complaint                 as if fully                set forth            herein        at length.




                                                                                                                    15




                                                                                                          16 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                            INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 18 of 23 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  11/25/2020




          203.   Section             8-107(13)              entitled:             Employer               liability          for    discriminatory                 conduct          by     employee,
                 agent           or independent                  contractor                provides:


                 a.      An employer                    shall         be liable            for     an unlawful                discriminatory                 practice           based         upon             the
                         conduct              of    an employee                    or agent            which         is in violation               of    any      provision           of this                section
                         other         than        subdivision               one        or two           of this       section.
                 b.      An employer                    shall         be liable            for        an unlawful             discriminatory                 practice           based         upon             the
                         conduct              of    an employee                    or agent            which         is in violation               of    subdivision              one        or two             of

                         this        section         where:

                         i.                 the     employee                or agent             exercised            managerial               or supervisory                  responsibility;                       or
                         ii.                the     employer               knew         of the          employee's                 or agent's           discriminatory                  conduct,                and
                                            acquiesced                in    such        conduct            or failed          to take          immediate             and       appropriate
                                            corrective           action;            an employer                   shall       be deemed              to have            knowledge                 of     an
                                            employee's                or agent's                 discriminatory                   conduct         where          that     conduct            was         known

                                            by     another        employee                  or agent            who         exercised           managerial               or supervisory

                                            responsibility;                  or
                         iii.               the     employer               should          have         known          of the           employee's             or agent's           discriminatory
                                            conduct               and        failed         to exercise               reasonable               diligence          to prevent             such

                                            discriminatory                   conduct.


          204.   Defendants                  violated           the        above        section           as set forth              herein.

                                                                                                        Defendants'
          205.   As      a direct             and     proximate                   result         of                                 actions,         Plaintiff           has      suffered               and         will
                 continue              to suffer         damages                  in an amount                 to be proven                 at trial.


                                                 AS AND               FOR          AN TWELFTH                               CAUSE             OF        ACTION
                                                              DISCRIMINATION                                      UNDER                 THE       ADA
                                                                             (Against                 Defendant              JetBlue)

          206.   Plaintiff             repeats,          reiterates,               and       realleges               each         and     every         allegation             made          in        the     above
                 paragraphs                 of the       Complaint                  as if fully            set forth          herein          at length.


          207.   The           Americans               with       Disabilities                    Act       (ADA)             prohibits            employers               from         discriminating
                 against             persons         with       disabilities.


          208.   Defendant                  engaged           in unlawful                  employment                  practices              prohibited           by     42     U.S.C.            § 12101                  et

                 seq.,          by   discriminating                   against            and       terminating               Plaintiff          because          of his        disability.


          209.   The           conduct             described               above           constituted                unlawful              discrimination                  against               Plaintiff               in
                 violation             of    his     rights      under            the      ADA.

                                                                                                        Defendants'
          210.   As      a direct             and     proximate                   result         of                                 actions,         Plaintiff           has      suffered               and         will
                 continue              to suffer         damages                  in an amount                 to be proven                 at trial.




                                            AS AND              FOR          AN THIRTEENTH                                        CAUSE           OF       ACTION
                                                              DISCRIMINATION                                      UNDER                 THE       ADA
                                                                             (Hostile              Work        Environment)
                                                                             (Against                 Defendant              JetBlue)


                                                                                                             16




                                                                                                      17 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                         INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 19 of 23 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  11/25/2020




          211.   Plaintiff          repeats,                reiterates,             and     realleges           each          and      every         allegation              made         in        the        above

                 paragraphs                 of    the       Complaint               as if fully         set forth           herein          at length.


          212.   Defendant               created             a hostile            environment              in violation                of     Plaintiff's         rights          under         the       ADA.


          213.   The       discriminatory                      conduct            described          above         was          sufficiently            severe         and/or        pervasive                   as to

                 alter       the    conditions                 of     Plaintiff's           employment                 and         create        an abusive            working            environment

                 in    violation             of        Plaintiff's          rights         under     the       ADA            by     which         Plaintiff          was      made            to     feel       as if
                 his      disability              or     perceived            disability            made         him        unemployable                     at JetBlue            and         egregiously
                 lead      to believe               that      because             he was       asthmatic,              he was          incapable              of performing                a job           he had
                 been        capably              performing.                 Moreover,             Plaintiff          was          erroneous           and      detrimentally                      labeled             an
                 acholic           and       drug         user.

                                                                                                    Defendants'
          214.   As       a direct           and          proximate               result     of                                    actions,        Plaintiff           has      suffered              and            will
                 continue           to suffer               damages             in an amount               to be proven                  at trial.




                                         AS AND                 FOR          AN FOURTEENTH                                    CAUSE              OF         ACTION,
                                                               DISCRIMINATION                                  UNDER                THE          ADA
                                                                                              (Retaliation)
                                                                            (Against              Defendant                JetBlue)


          215.   Plaintiff          repeats,                reiterates,             and     realleges           each          and      every         allegation              made         in        the        above
                 paragraphs                 of the          Complaint               as if fully         set forth           herein          at length.


          216.   The         ADA            prohibits                discrimination                against            an      individual             who        has      opposed                any            act      or

                 practice           made               unlawful            by       ADA       or     because               such       individual               made          a charge,                testified,
                 assisted,             or        participated                in      any      manner             in        an      investigation,                proceeding,                    or        hearing
                 under         ADA.

          217.   In      retaliation              for       Plaintiff's             objections            about        their          unlawful              actions         and     engagement                              in

                 protected             activity,              Defendant              has     tarnished            Plaintiffs            reputation              by     accusing            him            of     drug
                 use      on    the job            and       otherwise              adversely           attacked            his      character.


          218.   In      retaliation              for       Plaintiff's             objections            about        their          unlawful              actions         and     engagement                              in
                 protected             activity,             Defendant              has damaged                 Plaintiff's            ability        to find         employment                    by     falsely

                 accusing              him        of     alcoholism               and      drug     use    while           on      the job.


          219.   As       a direct           and          proximate               result     of     Defendant's                    actions,        Plaintiff           has      suffered              and            will
                 continue           to       suffer         damages             in an amount               to be proven                  at trial.




                                        AS AND                  FOR         AN FIFTHTEENTH                                      CAUSE             OF        ACTION
                                                               DISCRIMINATION                                  UNDER                THE          ADA
                                                                                (Failure           to Accommodate)
                                                                            (Against              Defendant                JetBlue)


          220.   Plaintiff          repeats,               reiterates,              and     realleges           each          and      every         allegation             made          in        the        above

                 paragraphs                 of the          Complaint               as if fully         set forth           herein          at length.




                                                                                                          17




                                                                                                   18 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                                                      INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 20 of 23 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  11/25/2020




         221.           The         ADA           prohibits               discrimination                           against             a qualified                 individual                  with          a disability                 and
                        requires            the         employer                  to         provide              a       reasonable                  accommodation                             an         employee                with          a

                        disability.


         222.           Defendant               violated             the        ADA            by         subjecting                Plaintiff            to harassment                      and       disparate             treatment
                        because            of    his      disability              and/or              perceived                   disability,            including              subjecting                  him       to harassing
                        and     disparaging                    comments                     and       labeling               him       an alcoholic                and/or             drug         abuser.


         223.           Defendant               also         denied             and         failed         Plaintiff              a reasonable                accommodation.


         224.           Plaintiff          has       suffered              damages                   as a result               of     Defendant's                unlawful                  acts.


         225.           As      a direct             and        proximate                    result         of        Defendant's                  actions,             Plaintiff              has         suffered            and        will
                        continue            to suffer              damages                   in an amount                     to be proven                 at trial.




                                                   AS AND                  FOR               AN SIXTEENTH                                    CAUSE               OF          ACTION
                                                (Negligent                 and          Intentional                    Infliction                of Emotional                    Distress)
                                                                                             (Against                 All      Defendants)


         226.           Plaintiff           repeats,             reiterates,                  and         realleges                 each        and       every          allegation                   made           in     the      above
                        paragraphs                of the           Complaint                   as if fully                  set forth           herein        at length.


         227.           The       conduct            described                  above          was          extreme                and      outrageous              and         severely               affected             Plaintiff's
                        sense         of   self        and       emotional                   well-being.                     The       Defendants                  engaged                in    the        aforesaid              conduct
                        with        the    intent          to      cause          severe             emotional                    distress         and/or          in        disregard               of     a substantial                 risk

                        of     doing        so.        They          knew             or      should             have          known              that     their        conduct                would            cause          Plaintiff
                        emotional               distress            and         it did        in fact            do     so.

                                                                                                                      Defendants'
         228.           As      a direct             and        proximate                    result         of                                     actions,             Plaintiff              has         suffered            and        will
                        continue            to suffer              damages                   in an amount                     to be proven                 at trial.




                WHEREFORE,                               Plaintiff              demands                   that     judgment                  be     entered             in     his        favor           and     that      the      Court
                order        and      award            Plaintiff           the         following                 relief           against         Defendants:


                (a)     Damages                 in       the         form              of      back              pay          with           interest            based               on        Plaintiffs                 appropriate

                        compensation                       had       his        rights            had        not        been           violated            and       he        had         not        been        discriminated

                        against;


                (b)      Compensatory                        damages                   for      his        emotional                  pain        and      suffering,                 mental               anguish,            distress,
                        humiliation,                 and        loss       of    reputation                  in an amount                       to be determined                           at trial;


                (c)     Punitive           damages                 in an amount                       to be determined                            at trial;


                (d)     Liquidated                   damages               pursuant                  to     29        U.S.C.             § 2617(a)(1)(A)(iii)                             and        all     other         applicable

                        law(s);

                        Attorneys'
                (e)                             fees;




                                                                                                                             18




                                                                                                                  19 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                                                                     INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  1                 Document 1-1 Filed 04/12/21 Page 21 of 23 PageID
                                                                     RECEIVED       #: 28
                                                                               NYSCEF:  11/25/2020




               (f)   Costs         and      disbursements;


               (g)   Interest;


               (h)   A      declaratory             judgment              that      the     practices            complained           of        herein       are      unlawful         under   New
                     York          State      and    New       York          City         laws;

                                                                                                                                  Defendants'
               (i)   Appropriate               equitable            and      injunctive            relief        to remedy                                        violations       of New      York

                     law,      including             but      not     limited             to,     an   order       enjoining          Defendants                    from       continuing      their
                     unlawful              practices;         and


               (j)   Such      other         and    further         relief       as this          Court      may     deem      just        and        proper.




          Dated:     New       York,          New       York
         November            24,     2020


                                                                                                                   Respectfully                 submitted,


                                                                                                                   Law    Office           of       Tisha       Jackson


                                                                                                                   By:

                                                                                                                               Tisha            J           on,     Esq.
                                                                                                                                                                       12th
                                                                                                                               1115         Broadway,                          Floor

                                                                                                                               New          York,           New        York      10010

                                                                                                                               Tel:        212-710-2651

                                                                                                                               Email:jacksonlawnyc@gmail.com




                                                                                                            19




                                                                                                  20 of 20
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  2                 Document 1-1 Filed 04/12/21 Page 22 of 23 PageID
                                                                     RECEIVED       #: 29
                                                                               NYSCEF:  11/24/2020




                                        EXHIBIT A
FILED: KINGS COUNTY CLERK 11/24/2020 11:48 PM                                                                                           INDEX NO. 523549/2020
        Case
NYSCEF DOC.   1:21-cv-01965-MKB-PK
            NO.  2                 Document 1-1 Filed 04/12/21 Page 23 of 23 PageID
                                                                     RECEIVED       #: 30
                                                                               NYSCEF:  11/24/2020

      EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                             NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

     To:    Roy Weekes                                                                              From :         New York District Office
            3620 Avenue J                                                                                          33 Whitehall Street
            Brooklyn, NY 11210                                                                                     5th Floor
                                                                                                                   New York, NY 10004




           D          On behalf of person(s) aggrieved whose identity is
                      CONFIDENTIAL (29 CFR §1601. 7(a))

     EEOC Charge No.                                         EEOC Representative                                                         Telephone No.

                                                             Perry Canales,
     520-2020-05048                                          Supervisory Investigator                                                    (929) 506-5318
                                                                                              (See also the additional information enclosed with this form.)
     NOTICE TO THE PERSON AGGRIEVED:

    Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
    Act (GINA): This is your Notice of Right to Sue , issued under Title VII , the ADA or GINA based on the above-numbered charge . It has
    been issued at your request. Your lawsuit under Title VII , the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
    of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
    state law may be different.)

           D          More than 180 days have passed since the filing of this charge.

           [KJ        Less than 180 days have passed since the filing of this charge , but I have determined that it is unlikely that the EEOC will
                      be able to complete its administrative processing within 180 days from the filing of this charge .

           [KJ        The EEOC is terminating its processing of this charge.

           D          The EEOC will continue to process this charge.

    Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
    90 days after you receive notice that we have completed action on the charge . In this regard , the paragraph marked below applies to
    your case:
           [KJ        The EEOC is closing your case . Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                      90 DAYS of your receipt of this Notice. otherwise , your right to sue based on the above-numbered charge will be lost.

           D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                      you may file suit in federal or state court under the ADEA at this time.

    Equal Pay Act (EPA): You already have the rig ht to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
    in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
    any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

    If you file suit, based on this charge , please send a copy of your court complaint to this office.


                                                          Perry A,          On     ~'.&f~~~1t~'t\l'l'ssion
                                                                                   Employment Opportunity Commission,
                                                                                   ou=New York District Office,

                                                          Canales                  emall;,erry.cana les@eeoc.gov, c::::US
                                                                                   Date: 2020.08.27 11:2Hl7 ·<l4'00'
                                                                                                                            For        8/27/2020
     Enclosures(s)                                                                                                                            (Date Mailed)
                                                                           Judy A. Keenan ,
                                                                           District Director

     cc:

                   JET BLUE
                   27-01 Queens Plaza North
                   Long Island City, NY 11101
